 


110 HR 5088 IH: To suspend temporarily the duty on certain laundry work surfaces.
U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5088 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2008 
Mr. Jordan of Ohio introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain laundry work surfaces. 
 
 
1.Certain laundry work surfaces 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 



9902.01.00Laundry work surfaces, each constructed of molded plastics, having a rubber mat and backguard supply tray, designed for placement on a clothes washing machine and clothes dryer (provided for in subheading 3924.90.56)  FreeNo changeNo changeOn or before 12/31/2011.  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
